TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00350-CV


                                      In re John M. Sigman


                                        T. Y. J., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-16-005029, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of T. Y. J. The subject of this

proceeding is John M. Sigman, appellant’s attorney.

               Appellant filed her notice of appeal on May 17, 2018, and her brief was due July

16, 2018. On July 23, 2018 we ordered counsel to file appellant’s brief no later than August 3,

2018. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that John M. Sigman shall appear in person before

this Court on Wednesday, August 15, 2018, at 2:00 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our July 23, 2018 order. This order to show cause will

be withdrawn and Sigman will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before August 13, 2018.

               It is ordered on August 7, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                                  2